Case: 20-20477    Document: 00516091772        Page: 1   Date Filed: 11/12/2021




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 12, 2021
                                No. 20-20477
                                                                   Lyle W. Cayce
                                                                        Clerk

   Richard Winfrey, Jr.,

                                                         Plaintiff—Appellee,

                                    versus

   San Jacinto County,

                                                                 Defendant,



   Megan Winfrey,

                                                         Plaintiff—Appellee,

                                    versus

   Lenard Johnson, Former San Jacinto County Sheriff’s Department
   Deputy,

                                                     Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                  USDC Nos. 4:10-CV-1896, 4:14-CV-448


   Before Clement, Southwick, and Willett, Circuit Judges.
Case: 20-20477        Document: 00516091772             Page: 2      Date Filed: 11/12/2021

                                         No. 20-20477


   Per Curiam:*
           This is the fourth appeal in this § 1983 malicious-prosecution case. 1
   Having heard oral argument and reviewed the briefing, record, and applicable
   law, we find no reversible error and AFFIRM, thus upholding the jury
   verdict in favor of Plaintiffs.




           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
              See Winfrey v. San Jacinto Cnty. (Winfrey I), 481 F. App’x 969 (5th Cir. 2012);
   Winfrey v. Rogers (Winfrey II), 901 F.3d 483 (5th Cir. 2018); Winfrey v. Johnson (Winfrey
   III), 766 F. App’x 66 (5th Cir. 2019).




                                               2